Citation Nr: 9903568	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for folliculitis 
of the forearms and face, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for sinusitis with 
allergic rhinitis and headaches, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased evaluation for right foot 
hallux valgus, status post bunionectomy with arthritis, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to a compensable evaluation for left eye 
photophobia due to Adie's pupil. 

8.  Entitlement to a compensable evaluation for residuals of 
a right anterior leg muscle hernia.  

9.  Entitlement to a compensable evaluation for residuals of 
a left knee injury.  

10.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

11.  Entitlement to a compensable evaluation for a right 
dorsal wrist ganglion cyst, post operative (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had over twenty years active military service 
ending with his retirement in August 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 1989 rating decision by the Waco, 
Texas, Regional Office, a March 1994 rating decision by the 
Nashville, Tennessee, Regional Office, and a March 1996 
rating decision by the Saint Louis, Missouri, Regional Office 
(RO).  

The appeal regarding the issues of entitlement to compensable 
evaluations for residuals of a left knee injury, for 
bilateral hearing loss, and for a right dorsal wrist ganglion 
cyst, post operative (major) are addressed in the remand 
portion of this decision.

In addition to the issues currently on appeal, the veteran 
has referenced other disorders (such tinnitus, hiatal hernia, 
a disorder of the ankles, a back disorder, and residuals of 
exposure in service to Agent Orange) in various 
communications.  These matters are hereby referred to the RO 
for clarification as to whether the veteran is advancing any 
claims not listed on the first page of this decision and for 
any necessary development and adjudication. 


FINDINGS OF FACT

1.  A right knee disability, including arthritis, was not 
manifested during the veteran's service or for many years 
thereafter, nor is a right knee disability otherwise shown to 
be related to the veteran's military service or to any injury 
suffered therein. 

2.  The veteran's service-connected PTSD is productive of no 
more than mild social and industrial impairment, nor is the 
veteran's PTSD productive of more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.   

3.  The veteran's service-connected hypertension is 
manifested by diastolic pressure readings predominantly less 
than 110 and systolic pressure readings predominantly less 
than 200.

4.  The veteran's service-connected folliculitis of the 
forearms and face does not result in exudation or itching 
that is constant or extensive and does not result in marked 
disfigurement.  

5.  The veteran's service-connected sinusitis with allergic 
rhinitis and headaches results in no more than moderate 
symptomatology, with discharge or crusting or scabbing, 
infrequent headaches, nor does this disability result in more 
than two incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.

6.  The veteran's service-connected right foot hallux valgus, 
status post bunionectomy with arthritis, results in 
essentially no loss of function of the foot.  

7.  The veteran's service-connected left eye photophobia due 
to Adie's pupil results in no paralysis of accommodation.  

8.  The veteran's service-connected residuals of a right 
anterior leg muscle hernia result in no more than slight 
disability.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor may right knee 
disability be presumed to have been incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1998), 4.132, Diagnostic Code 9411 
(1996).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7101 (1998 & 1997).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for folliculitis of the forearms and face have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1998).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for sinusitis with allergic rhinitis and 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6510 
(1998 & 1995).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right foot hallux valgus, status post 
bunionectomy with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5010 & 5280 (1998).

7.  The criteria for entitlement to a compensable evaluation 
for left eye photophobia due to Adie's pupil have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.84a, Diagnostic Code 6030 (1998).

8.  The criteria for entitlement to a compensable evaluation 
for residuals of a right anterior leg muscle hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.73, Diagnostic Code 5312 (1998 & 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Knee Disability.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of a right knee disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis is presumed to have been incurred in service if it 
is manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112; 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

During a VA examination in May 1997, the veteran provided a 
history of having made several parachute jumps in service and 
having sustained an injury to his right knee, in 1969, which 
required placing the knee in a cast for three months.  X-ray 
examination revealed mild degenerative arthritis of the right 
knee, and the examiner, who observed no pain, swelling, 
deformity, instability or crepitus on examination, diagnosed 
(1) remote injury to both knees during parachute jumps and 
(2) traumatic degenerative arthritis of the right knee.  The 
examiner's opinion concerning the etiology of the veteran's 
right knee disorder appears to be based largely on the 
history provided by the veteran of the injury in service.  
The veteran, however, is competent to provide evidence 
concerning the occurrence of the event in service, and the 
examiner's opinion, therefore, is sufficient to render the 
veteran's claim well grounded.  

Nevertheless, service medical records fail to substantiate 
the veteran's claim that he sustained an injury of the right 
knee, during a parachute jump or otherwise, during service.  
Service medical records in this respect do not document an 
injury to the right knee or any parachute-jump related 
injuries of the knees in general.  A June 1967 entry in the 
veteran's service medical records which notes the presence of 
complaints of right knee pain, and which fails to document 
the presence of a chronic disorder, does not reflect that the 
veteran's complaints were precipitated by any earlier trauma.  
Moreover, a report of a June 1985 examination makes no 
reference to an injury of the right knee; a January 1987 
entry that documents an injury of the left knee at that time 
makes no mention of the right knee and does not document a 
history of an earlier injury of the knees during a parachute 
jump.  Similarly, a July 1988 entry, which reflects a 
diagnosis of chronic left knee pain, documents a history of 
pain in that knee of only 18 months and makes no mention 
either of an earlier history of injuries sustained during a 
prior parachute jump or of an earlier injury to the right 
knee.  A report of a May 1988 separation examination also 
fails to document a disorder of the right knee.  

The veteran has suggested that the service medical records, 
insofar as they fail to document the alleged injury, are 
incomplete.  An August 1989 rating decision contains n entry 
reflecting that the veteran's service medical records are 
incomplete.  However, an August 1989 response to the RO's 
attempts to secure additional service medical records 
reflects that, notwithstanding the RO's efforts, there were 
no additional medical records on file.  The claims file has 
with it, therefore, all available service medical records.  
Even assuming that the veteran's available service medical 
records do not completely document treatment in service, the 
lack of any reference to a prior history of trauma to the 
knees in those places where one might reasonably expect to 
find such a reference further undermines the veteran's 
assertion that he sustained an injury of the right knee in 
service.  

Although during a December 1988 VA examination the veteran 
complained of severe pain in the left knee, the examiner's 
report also fails to document a history of prior trauma.  In 
addition, the veteran did not articulate complaints of right 
knee pain during a February 1990 hearing, although he 
addressed complaints of left knee pain at that hearing.  
During a January 1991 hearing, although the veteran alluded 
to problems with both knees, he again focused on the 
disability of the left knee and again made no reference to an 
earlier history of right knee trauma during service.  

The earliest documented finding of degenerative joint disease 
of the right knee appears in a June 1993 entry, which 
reflects an impression of early degenerative joint disease of 
the right knee and of a probable tear of the right medial 
lateral meniscus.  At that time the veteran presented a 
history of spontaneous swelling in his knee during the 
1970's.  Nothing in the June 1993 entry references a history 
of earlier trauma to the knee until "[i]n the 1980's . . . 
[the veteran] twisted his right knee trying to start up his 
motorcycle."  

It was not until January 1994 that the veteran first provided 
a history of an injury to the knees during a parachuting 
accident in 1969.  Given the lack of any documentation in 
service medical records of such an injury or the lack of an 
earlier reported history of such an injury, the opinion of 
the VA examiner concerning the likely etiology of the 
veteran's current disability, therefore, is of diminished 
probative value since it appears to be based upon an 
inaccurate factual predicate.  See LeShore v. Brown, 8 Vet 
App 406 (1995); Reonal v. Brown, 5 Vet App 458 (1993).

The evidence associated with the claims file does not 
otherwise suggest that a current disability of the right knee 
had its onset in service.  As previously observed, service 
medical records do not document the presence of a right knee 
disorder.  Although the veteran complained of right knee pain 
at one point, the physician who examined the veteran did not 
diagnose any disorder, let alone a disorder that may be 
characterized as chronic.  There is no evidence of 
degenerative joint disease within a year of the veteran's 
separation from service and no medical opinion, other than 
that offered in May 1997, that a right knee disorder had its 
onset in service.  The evidence associated with the claims 
file, as such, offers no basis upon which to conclude that 
the veteran's current disability is related to service.  The 
lack of any reference to a right knee disorder in May 1985, 
together with the veteran's failure to articulate right knee 
complaints in July 1988, as well as the lack of any findings 
by an examiner at that time concerning any pathology of the 
right knee, tend to affirmatively suggest any disorder 
underlying the veteran's complaints in June 1967 resolved and 
that the veteran's current disability did not have its onset 
in service.  Under the circumstances, the veteran's claim 
must be denied.  


II.  Increased Evaluation Claims.

The remaining issues in appellate status arise from claims 
for increased disability ratings.  The Board finds that the 
veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating (as opposed to entitlement to 
service connection), an assertion of an increase in severity 
is sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Further, after reviewing the numerous and detailed 
medical records, the Board finds that the duty to assist the 
veteran with his claims has been met.  38 U.S.C.A. § 5107(a). 

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  PTSD.

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria in effect prior to the regulatory change, 
post-traumatic stress disorder warranted a 10 percent 
evaluation if it resulted in emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  Post-traumatic stress disorder warranted a 30 
percent evaluation, if it resulted in definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.312, Diagnostic 
Code 9411 (1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  See 
38 U.S.C.A. § 7104(d)(1)(West).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the criteria currently in effect, post-traumatic stress 
disorder warrants a 10 percent evaluation, if it results in 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or if the symptoms are controlled by 
continuous medication.  Post-traumatic stress disorder 
warrants a 30 percent evaluation, if it is results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (1998).  

Service medical records reflect that the veteran received 
treatment in service through the psychology clinic in March 
1986, at which time a treating psychologist diagnosed chronic 
severe marital conflicts.  In December 1988, the veteran 
underwent a VA psychiatric examination, at which time he was 
described as married, employed and going to school.  The 
veteran complained of a number of symptoms, including 
recurring nightmares, disturbed sleep, nervousness, 
irritability, dislike of Orientals, trouble with being in 
dark places and being in crowds, and lack of close friends.  
The veteran denied hallucinations although he reported "a 
lot of" paranoia.  The veteran indicated that he had been in 
treatment for post-traumatic stress disorder since 1985.  
According to the examiner, treatment had modified the 
symptoms and the examiner could not clearly state whether the 
veteran had post-traumatic stress disorder or not.  The 
examiner diagnosed post-traumatic stress disorder by history, 
indicating that he could not confirm or discount the 
diagnosis.  

A June 1989 report prepared by the veteran's treating 
psychologist in service reflects a diagnosis of post-
traumatic stress disorder and indicates that the veteran 
initially was seen by mental health services in November 
1985, began receiving treatment through his treating 
psychologist for marital problems in March 1986, and received 
treatment over a period that appears to have extended until 
March 1989.  The veteran's symptoms included nightmares, 
although these reportedly had "slowed down" during the last 
six months, reliving of traumatic experiences in Vietnam, 
psychological distress on viewing events that symbolized 
combat in Vietnam, and avoidance of events associated with 
traumatic combat experience.  The veteran reportedly 
manifested diminished interest in family, schooling and work 
, felt detached from others, and experienced constant anger 
fear and guilt.  According to the report, the veteran, during 
the initial period of treatment, demonstrated poor impulse 
control and expressed homicidal and suicidal feelings.  The 
veteran, however, who was described as "having worked hard 
in the Combat Veterans Group Therapy Program sessions" also 
reported making marked progress in the course of his 
treatment.  According to the psychologist's report, 
individual sessions and marital sessions helped resolve the 
veteran's numerous homicidal ideation and gestures as well as 
suicidal ideation.  

During a hearing in February 1990, the veteran complained of 
problems with short term memory retention.  He also indicated 
that he experienced occasional flashbacks, although he could 
also "recognize the warning symptoms, thanks to three years 
of therapy."  He complained of a diminished interest in 
things and a lack of close friends.  The veteran also 
indicated that he had worked as an emergency medical 
technician for over a year.  

The veteran again complained of poor memory, as well as 
flashbacks during a May 1990 VA examination.  The veteran 
again was examined in June 1990.  At that time the veteran, 
described as married and employed, reported improvement in 
his marital situation when compared to "a few years ago."  
He reported intrusive thoughts and avoidance of things that 
reminded him of Vietnam, but also indicated that his temper 
was "pretty well controlled."  He complained of nightmares 
every week to 10 days and indicated that he was not happy 
with personnel at the RO.  The veteran was neatly dressed, 
his speech spontaneous, coherent and goal directed.  His mood 
was euthymic and his affect appropriate to his mood.  
Although the veteran complained of problem with memory, the 
examiner described the veteran's memory as appearing grossly 
intact, and intellectual functioning was at least average.  
The impression was post-traumatic stress disorder, and the 
examiner concluded that there was mild impairment in 
industrial and social capacity. 

During a hearing in January 1990, the veteran again 
complained of problems with memory.  The veteran also 
complained of being uncomfortable in crowds, indicating that 
he used to be a charter member of the Temple Group of the 
Vietnam Veterans Association, but was unable to continue 
attending meetings as a result of his disability.  The 
veteran also complained of occasional nightmares.  He also 
indicated that he had no close friends.  According to the 
veteran, he was not taking any medications, however, and he 
continued to work for the same employer as a nonemergency 
medical transport.  

More recently, during a VA psychiatric examination in 
December 1995, the veteran indicated that he lived with his 
wife, worked as a bus driver and attended seminary school.  
The veteran's routine consisted of driving a school bus in 
the morning, going to seminary school, driving a school bus 
again in the afternoon, and then returning home.  The 
examiner described the veteran as calm, pleasant, and 
cooperative.  At the time of examination, the veteran 
apparently denied problems with flashbacks and nightmares, 
although he complained of poor short term memory.  His affect 
was appropriate, and his responses were logical and goal-
oriented.  The examiner estimated the veteran's intelligence 
to be average or above average.  The veteran was oriented, 
and his memory for recent and remote events was intact.  The 
veteran's judgment was also intact, and his judgment was 
good.  According to the examiner, the veteran was well 
motivated to improve himself.  The examiner, who diagnosed 
post-traumatic stress disorder, assigned a GAF (global 
assessment of functioning score) of 60.  He also 
characterized the veteran's incapacity as "slight."  
According to the examiner, the veteran was working on 
advancing himself and was attentive to his family. 

The veteran again underwent a VA examination in May 1997.  
The veteran indicated that he was a full time student at the 
seminary school and that he also worked part time at a 
publishing house.  He also indicated that he had been married 
since 1969 and described his marriage as satisfactory.  The 
veteran indicated that although he previously had symptoms of 
post-traumatic stress disorder, including nightmares, 
flashbacks, hyper-vigilance, and a tendency to violence, he 
no longer was bothered by these symptoms.  The veteran 
presented a clean and casual appearance and was oriented to 
time, place and person.  He was very cooperative congenial 
and friendly.  His affect was cheerful, his judgment and 
insight were good, as were his peer relationships.  The 
veteran's temper was average, and the veteran indicated that 
he no longer had nightmares.  Although the veteran indicated 
that his memory had slipped, he also indicated that he was 
making passing grades in school and holding a job 
additionally.  The examiner described the veteran as a busy 
person with good energy who, however, is tired at the end of 
the day.  The veteran described his social life as 
satisfactory, indicating that he and his wife would socialize 
with others by attending church and "going a few places."  
The diagnosis was post-traumatic stress disorder in 
remission.  The examiner assigned a GAF score of 80, noting 
that the veteran was functioning well according to his 
history and no longer wanted to be listed as having post-
traumatic stress disorder.  The examiner also indicated that 
the veteran had no incapacity at the time of the examination.  

The evidence associated with the claims file does not suggest 
that a higher evaluation is warranted.  The June 1989 reports 
that although the veteran underwent marked improvement since 
first being seen in service 1985 and 1986, apparently so much 
so that a VA examiner was able to diagnose post-traumatic 
stress disorder only by history.  There is no indication that 
the veteran, who has been employed as a medical technician 
and who now is a seminary student, has experienced 
significant interference with employment, including definite 
industrial impairment, decrease in work efficiency, or 
intermittent periods of inability to perform occupational 
tasks.  Although the veteran initially complained of marital 
problems he appears to have overcome these problems quite 
well.  In May 1990, he described his marital situation as 
improved and his temper as controlled.  His disorder at that 
time was characterized as mild, in January 1991, moreover, 
the veteran indicated that he was not taking medications.  
Although the veteran has complained of trouble with short 
term memory, examination has consistently revealed the 
veteran's memory to be intact.  This evidence suggests a 
disability picture that at most consists of symptoms best 
characterized as mild.  

During the December 1995 examination, the veteran's 
disability was assigned a GAF (global assessment of 
functioning) score of 60.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), a GAF score of 51 to 60 is 
consistent with moderate symptoms or moderate difficulty in 
social, occupational or school functioning, whereas a GAF 
score of 61 to 70 is consistent with some mild symptoms or 
some difficulty in social occupational, or school 
functioning, but generally functioning pretty well.  Although 
a score of 60 falls within the range of scores typically 
associated with moderate symptomatology, the examiner's 
characterization during that examination of the veteran's 
impairment as slight, the description of the veteran's 
appearance, affect, memory and judgment, as well as the 
examiner's observation that the veteran was "well motivated 
to improve himself," are all consistent with a disability 
picture characterized by no more than mild impairment.  
Moreover, in May 1997, the veteran's disability, which 
apparently resulted in no incapacity at that point, was 
assigned a GAF score of 80.  A GAF score of 80 equates with 
symptoms which, if present, are transient and expectable 
reactions to psychosocial stressors, or with no more than 
slight impairment in social occupational or school 
functioning.  The veteran, who described his marriage as 
satisfactory, indicated that he and his wife socialized 
through such activities as attending church, and the examiner 
indicated that the veteran has no incapacity.  More current 
evidence, as such, suggests that the veteran's overall 
disability picture has continued to improve, that the 
veteran's symptoms continue to be no more than mild, and if 
anything have possibly resolved altogether.  Whether applying 
the old criteria or the new, therefore, the veteran's 
disability does not warrant an evaluation in excess of 10 
percent.  

B.  Hypertension

The RO granted service connection for hypertension in an 
April 1993 decision that reflects a determination that 
hypertension was present to a compensable degree within a 
year of the veteran's separation from service.  The RO 
assigned a 10 percent evaluation at that time, effective 
October 1991.  The veteran's disability rating has remained 
unchanged since that time.  Although the RO reduced the 
veteran's rating to a noncompensable level in a May 1996 
rating decision, in January 1998, the RO reviewed its 
determination and reinstated a 10 percent evaluation for 
hypertension retroactively.  The veteran argues that his 
disability warrants an even greater evaluation than that 
currently assigned.  

Substantive changes were made to the schedular criteria for 
evaluating diseases of the arteries and veins, including 
hypertensive vascular disease, effective January 12, 1998.  
See 61 Fed. Reg. 65207-65244 (1998).  As with post-traumatic 
stress disorder, the veteran is entitled to application of 
the more favorable criteria.  See Karnas, 1 Vet. App. at 312-
13.

Under the criteria in effect prior to January 12, 1998, 
hypertension warranted a 10 percent evaluation, if it was 
characterized by a diastolic pressure of 100 or more and 20 
percent evaluation, if it was characterized by a diastolic 
pressure of predominantly 110 or more with definite symptoms.  
A minimum rating of 10 percent was warranted, when continuous 
medication was necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the current criteria, hypertension warrants a 10 
percent evaluation if the diastolic pressure is predominantly 
100 or more or if the systolic pressure is predominantly 160 
or more.  A minimum evaluation is warranted for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted if hypertension results in 
diastolic pressure predominantly 110 or more, or in systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  

Treatment records associated with the claims file reflect 
that the veteran's hypertension is controlled with 
medication.  However, the evidence contained in the claims 
file does not suggest that the veteran's diastolic pressure 
is predominantly 110 or greater or that his systolic pressure 
is 200 or more.  

In April 1990, for instance, blood pressure was reported as 
120/90, and hypertension was assessed as mild, controlled 
with medication.  In March 1992, blood pressure again was 
reported as 120/90.  In September 1992, blood pressure was 
reported as 130/102.  In September 1993, blood pressure was 
reported as 140/105.  In March 1994, blood pressure was 
reported as 124/92 and hypertension was characterized as well 
controlled.  Blood pressure that same month, on another 
occasion, was reported as 156/112 sitting and as 136/96 
standing.  In August 1994, blood pressure was reported as 
136/107 and 133/107 and as 138/92 on another occasion.  Blood 
pressure was reported as 154/92 in February 1995.  In March 
1995, blood pressure was reported as 157/97.  In June 1995, 
blood pressure was reported as 140/110.  In September 1995, 
blood pressure was reported as 172/83.  In November 1995, 
blood pressure was reported as 169/102.  

In December 1995, the veteran underwent a VA examination for 
hypertension.  Blood pressure was reported as 130/85 sitting, 
130/90 lying, and 135/85 standing.  There was no enlarged 
heart, and the diagnosis was normal blood pressure.  Blood 
pressure was reported as 158/94.  In October 1996, blood 
pressure was reported as 154/108, and hypertension was 
assessed as increased possibly due to weight increase.  In 
November 1996, blood pressure was reported as 131/74 and 
under good control.  

In May 1997, the veteran again underwent a VA examination for 
hypertension.  Blood pressure at that time was reported as 
122/88 sitting, 120/86 lying, and 124/86 standing.  The 
examiner indicated that the veteran had taken his medication 
that morning and that the veteran's heart was a normal size.  
The diagnosis was hypertension under treatment, controlled.  

Although the veteran's blood pressure readings have 
fluctuated, diastolic pressure has largely been less than 
100, rarely even reaching 110.  Similarly, systolic pressure 
has largely been less than 160 and has not reached 200.  
Whether applying the old criteria or the new, therefore, the 
veteran's hypertension does not warrant a 20 percent 
evaluation.  

C.  Folliculitis of the Forearms and Face

Folliculitis is evaluated as 10 percent disabling by analogy 
to eczema under Diagnostic Code 7806.  Eczema warrants a 10 
percent evaluation if characterized by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  Eczema warrants a 30 percent evaluation, if exudation 
or itching is constant, extensive, or results in marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

During a dermatological consult in December 1988, the veteran 
presented a history of sores on the arms and face "off and 
on for years."  Examination revealed three red 
papules/pustules on the right forearm and one on the right 
lower jaw.  During an examination in May 1990, an examiner 
reported seven to eight lesions on the dorsal aspect of the 
forearm, on the left.  These were irregularly shaped, 
slightly raised, with dark borders and clearing centers.  The 
examiner indicated that there was some itching, but that 
there was no break in the integrity of the skin.  A 
subsequent May 1990 entry notes the presence of 6 to 10 
millimeter secondary exorciated papules on the forearms, 
right greater than left.  The face was described as clear.  

During an examination in December 1995, the veteran reported 
a long history of slowly healing skin lesions.  He indicated 
that each lesion would start as a pimple, gradually enlarge, 
and then heal slowly.  He indicated that the healed areas 
were generally hypopigmented and harder than the surrounding 
skin.  He also indicated that the lesions were extremely 
pruritic and appeared only on the arms and face.  The 
examiner described several healed lesions on the forearms and 
arms consisting of hypopigmented areas of thickened skin 
approximately a square centimeter in size or slightly larger.  
One lesion was described as consisting of excoriated skin.  

The veteran underwent a VA examination again in May 1997.  At 
that time, he reported a history of pustular lesions 
recurring frequently on his forearms and face.  Examination 
revealed numerous scars on both forearms.  The veteran wore a 
beard and indicated that he had scars on his face that were 
made worse by shaving. The examiner described one active scar 
on the right forearm which was described as somewhat 
pustular.  The veteran indicated that the had taken numerous 
antibiotics with no effect.  The diagnosis was recurring 
pustular lesions of both forearms and face, i.e. 
folliculitis, moderately symptomatic.  

It appears that the lesions of the veteran's skin, which 
heal, albeit slowly, are not actively present all the time.  
As such, although there is some evidence of itching and 
exudation at times, it cannot be said that the either of 
these conditions is constant.  Furthermore, the veteran's 
condition appears fairly well contained to several lesions at 
a time limited to the area of the forearms and face.  The 
veteran's condition is not, therefore, properly characterized 
as extensive.  There is no indication that the veteran's 
lesions have resulted in marked disfigurement.  Under the 
circumstances, the veteran's claim must be denied.  

D.  Sinusitis with Allergic Rhinitis and Headaches

Sinusitis with allergic rhinitis and headaches is evaluated 
as 10 percent disabling under Diagnostic Code 6510.  In the 
course of this appeal, substantive changes were made to the 
schedular criteria for evaluating diseases of the nose and 
throat, including sinusitis and rhinitis, effective October 
7, 1996.  See 61 Fed. Reg. 46720 (1996).  As with the 
veteran's other disorders, the veteran is entitled to 
application of the more favorable criteria.  See Karnas, 1 
Vet. App. at 312-13.

Under the criteria previously in effect, sinusitis warranted 
a 10 percent evaluation if it was moderate, with discharge or 
crusting or scabbing and infrequent headaches.  Sinusitis 
warranted a 30 percent evaluation if severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1995).  In addition, 
rhinitis warranted a 30 percent evaluation if it was 
characterized by moderate crusting and ozena with atrophic 
changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995). 

Under the criteria currently in effect, sinusitis warrants a 
10 percent evaluation if it results in one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Sinusitis warrants a 30 percent 
evaluation if it is characterized by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6510.  Under the new criteria, there are no separate rating 
criteria for rhinitis.

During a VA examination in December 1988, the veteran 
complained of frequent and severe sinus headaches.  
Examination revealed transillumination of the sinus to be 
clear, although the mucosa of the nostrils was very red and 
injected.  Examination also revealed a large amount of 
mucous.  X-ray examination revealed density at the floor of 
the left maxillary antrum consistent with a mucus retention 
cyst secondary to chronic inflammatory disease.  The 
diagnoses included sinus with headaches.  

At a hearing in February 1990, the veteran complained of 
frequent headaches two or three times a week.  He also 
complained of clogged sinuses and of crusting.  

During a VA examination in May 1990, the nose was described 
as relatively clear, the nasal septum as slightly deviated to 
the left, and the turbinates as not enlarged, pale or boggy.  
The examiner saw no discharge and indicated that the frontal 
sinuses transluminated quite well, although the maxillary 
sinuses did not transluminate.  The diagnoses include 
sinusitis and allergic rhinitis.  X-ray examination revealed 
clouding in the floor of the left maxillary sinus although a 
clear-cut air fluid level was not seen.  The impression was 
left maxillary sinusitis.  

During a hearing in January 1991, the veteran indicated that 
he suffered from headaches associated with sinusitis and 
allergic rhinitis.  He indicated that these occurred once or 
twice a week.  He also indicated, however, that he had not 
lost time from work as a result of the headaches because he 
worked through the headaches by taking several aspirin.  

In August 1990, the veteran's complaints included nasal 
congestion; examination revealed nasal congestion, with the 
airways described as "one third."  Entries in the veteran's 
treatment records from January and June 1993 reflect 
complaints of headaches.  In November 1993, the veteran 
complained of frontal retroorbital sinus headaches.  The 
examiner noted septal deviation and assessed rhinosinusitis.  
The veteran's symptoms were reportedly mild, and the treating 
physician recommended treatment with Beconase and Tylenol.  
An entry from June 1994 reflects that the veteran complained 
of recurrent sinusitis indicating that the nasal spray he was 
using provided only temporary relief from headaches and 
drainage.  The assessment was rhinosinusitis.  In September 
1994, the veteran was seen in connection with complaints of 
chronic sinus drainage and complaints of a soar throat.  The 
diagnostic impression was pharyngitis.  In May 1995, the 
veteran complained of what he characterized as the "worst 
headache of [his] life."  An entry from July 1995 notes that 
the veteran was experiencing frontal headaches with sharp 
nasal congestion.  The impression was probable sinusitis.  

During a VA examination in December 1995, the veteran 
complained of intermittent sinusitis with associated 
headaches.  The veteran reported near constant nasal 
congestion and headaches on a once a week basis.  Although he 
characterized the headaches as severe, he indicated that he 
usually was able to continue his activities notwithstanding 
the presence of the headache.  The veteran also reported some 
shortness of breath with activities.  The examiner provided a 
diagnosis of pan sinusitis.  X-ray examination revealed some 
haziness involving the ethmoid sinuses, the sphenoid sinuses 
being described as "nonremarkable."  Mucous membrane of the 
frontal sinus were somewhat thickened.  There was also some 
haziness of the left maxillary sinus.  The findings were 
correlated to possible pansinusitis.  

In an April 1996 statement, the veteran complained that his 
headaches had become so frequent that he was under "constant 
medication."  An entry from that same month makes reference 
to pseudoephedrine.  

During a VA examination in May 1997, the veteran indicated 
that he had attacks of sinusitis several times a year.  He 
complained of pain over the frontal area and over the frontal 
sinuses and indicated that he used Naprosyn and Tylenol.  The 
veteran characterized his headaches over the frontal sinuses 
as severe although there was no pathology on the nose or 
throat.  Examination revealed no postnasal drip and the 
passages were clear.  Examination also revealed no evidence 
of purulent discharge.  X-ray examination also revealed 
normal paranasal sinuses.  

The evidence associated with the claims file does not warrant 
a 30 percent evaluation.  The veteran has complained that 
sinusitis when present results in severe headaches as much as 
once or twice a week.  Treatment records reflect complaints 
at various points in time concerning the presence of 
headaches.  However, in November 1993, the veteran described 
his headaches as mild.  Moreover, the veteran has also 
indicated that he has been able to work through headaches 
when present through recourse to aspirin.  It does not appear 
from the evidence associated with the claims file that 
sinusitis, when present, is incapacitating or otherwise 
results in symptomatology that may be characterized as more 
than moderate.  In addition, examination has not revealed 
atrophic changes.  A higher evaluation, therefore, is not 
available under the old criteria.  During the most recent VA 
examination in May 1997, the veteran indicated he experienced 
sinusitis several times a year.  However, treatment records 
do not evidence treatment more than six times per year.  Even 
applying the new criteria, therefore, sinusitis does not 
warrant a higher evaluation.  

E.  Right Foot Hallux Valgus, Status Post Bunionectomy with 
Arthritis

Right foot hallux valgus, status post bunionectomy with 
arthritis, is evaluated as 10 percent disabling under 
Diagnostic Codes 5010 and 5280.  Arthritis of a single joint 
warrants an evaluation in excess of 10 percent to the extent 
warranted by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Hallux valgus, unilateral, warrants a 
10 percent evaluation if operated with resection of the 
metatarsal head or if severe, where equivalent to amputation 
of the great toes.  A higher scheduler evaluation is not 
available for hallux valgus.  

The veteran has indicated that the right foot is extremely 
painful.  However, examination has revealed good function of 
the right foot and a normal gait.  During the most recent VA 
examination in May 1997, there was no swelling, deformity or 
tenderness on palpation and the veteran's complaints appear 
to have been limited to numbness in the right great toe.  The 
diagnosis was that of remote Taylor's bunion with subsequent 
bunionectomy, still moderately symptomatic.  Those findings 
are consistent with those of earlier examinations.  During a 
VA examination in December 1995, for instance, the veteran 
complained of intermittent discomfort.  However, posture, 
gait and function of the feet were normal.  A January 1989 
examination revealed no swelling, erythema or hypertrophy.  

Even were one to rate the veteran's disability as an injury 
of the foot, such injuries warrant a 20 percent evaluation if 
moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The veteran's disability does not appear to result in loss of 
function of the foot, and his disability can not be 
characterized as moderately severe.  There is no basis, 
therefore, for a higher evaluation.   

F.  Left Eye Photophobia Due to Adie's Pupil

The veteran suffers from Adie's pupil which causes the left 
pupil to remain dilated and, therefore, sensitive to light.  
The RO has evaluated the left eye photophobia due to Adie's 
pupil as noncompensably disabling by analogy to paralysis of 
accommodation, under Diagnostic Code 6030.  Paralysis of 
accommodation warrants a 20 percent evaluation where present.  
38 C.F.R. § 4.84a, Diagnostic Code 6030.  Examination of the 
eyes has not revealed any lack of accommodation and a 20 
percent evaluation under that diagnostic code, therefore, is 
not warranted.  

The Board has considered the possibility of rating the 
veteran's disability based upon a loss of visual acuity.  
There is no indication, however, that the veteran's 
disability results in any loss of visual acuity.  Moreover, 
visual examinations consistently have revealed any impairment 
in visual acuity to be insufficient to warrant a compensable 
evaluation.  During the most recent VA opthamological 
examination, in May 1997, for instance, visual acuity in the 
right eye was reported as 14/14 corrected for near vision and 
20/15 corrected for far vision.  Visual acuity in the left 
eye was reported to be 14/21 corrected for near vision and 
20/20 for far vision.  See 38 C.F.R. § 4.84a, Table V.  

It appears that the impact of the veteran's disability has 
been treated with dark lenses.  According to the May 1997 
opthamalogical examination, the veteran feels that the 
photophobia resulting from his disability is solved by 
wearing contact lenses and sunglasses.  Inasmuch as the 
impact of the veteran's disability on his ability to see is 
remedied with appropriate lenses the effect of his disability 
is analogous to a visual acuity impairment that may be 
corrected through the use of prescription lenses and 
therefore does not warrant a compensable rating.  See 
38 C.F.R. § 4.75 (the best distant vision obtainable after 
best correction by glasses will be the basis of rating).  

G.  Residuals of a Right Anterior Leg Muscle Hernia

Residuals of a right anterior leg muscle hernia are evaluated 
as noncompensable as an injury to Muscle Group XII under 
Diagnostic 5312.  This claim was filed in October 1995, and 
in the course of this appeal, substantive changes were made 
to the schedular criteria for evaluating muscle injuries.  
See 62 Fed. Reg. 30235 (1997).  As with the veteran's other 
disorders, the veteran is entitled to application of the more 
favorable criteria.  See Karnas, 1 Vet. App. at 312-13.

Under both the old and new criteria, injuries to Muscle Group 
XII are noncompensable where slight and warrant a 10 percent 
evaluation where moderate.  38 C.F.R. § 4.73, Diagnostic Code 
5312 (1998 & 1997).  The differences between the prior 
criteria and the current criteria are largely organizational 
and have no impact upon the current case.  

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile." Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1998).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  Nevertheless, whether 
one utilizes the revised rating criteria or those in effect 
prior to the 1997 revision, the results in this case are the 
same.  The evidence associated with the claims file does not 
reveal the presence of an injury that is more than slight.

In this regard, VA examination in May 1997 showed a small 
scar on the midanterior tibial area where surgery had been 
performed to repair the muscle hernia.  There was no evidence 
of adhesions and no evidence of any damage to tendons.  The 
examiner reported no loss of strength or pain and 
specifically commented that on examination there was no 
evidence of any muscle hernia present.  The diagnosis was 
remote muscle hernia repaired surgically with no recurrence 
and no residuals.  

Conclusion

With regard to the issues addressed in this decision, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of equipoise of the 
negative evidence with the positive as to an of the issues so 
as to permit favorable resolution of the veteran's appeals.  


ORDER

Entitlement to service connection for right knee disability 
is not warranted.  Entitlement to an evaluation in excess of 
10 percent for PTSD is not warranted.  Entitlement to an 
evaluation in excess of 10 percent for hypertension is not 
warranted.  Entitlement to an evaluation in excess of 10 
percent for folliculitis of the forearms and face is not 
warranted.  Entitlement to an evaluation in excess of 10 
percent for sinusitis with allergic rhinitis and headaches is 
not warranted.  Entitlement to an evaluation in excess of 10 
percent for right foot hallux valgus, status post 
bunionectomy with arthritis is not warranted.  Entitlement to 
a compensable evaluation for left eye photophobia due to 
Adie's pupil is not warranted.  Entitlement to a compensable 
evaluation for residuals of a right anterior leg muscle 
hernia is not warranted.  To this extent, the appeal is 
denied. 


REMAND

In August 1990, the veteran was provided with a supplemental 
statement of the case with respect to increased evaluations 
for residuals of a left knee injury, bilateral hearing loss, 
and a right dorsal wrist ganglion cyst, post operative 
(major).  Since then additional evidence has been associated 
with the claims file, which apparently has not been 
considered by the RO with respect to the issues at hand.  The 
additional evidence should be considered by the RO and 
addressed in a supplemental statement of the case prior to an 
adjudication by the Board.  

In addition, in order to better evaluate the veteran's 
current disability, the veteran should be afforded 
examinations to ascertain the extent of impairment currently 
resulting from the veteran's service connected disabilities.  
The veteran has claimed that he suffers from arthritis of the 
right wrist which he attributes to the service connected cyst 
ganglion of that wrist.  This claim is inextricably 
intertwined with the veteran's claim for an increased 
evaluation and should be developed by the RO, as well.  

This case, therefore, is REMANDED for the following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for left 
leg disability, bilateral hearing loss, 
and/or the veteran's right wrist 
disability should be associated with the 
claims file.

2.  The veteran should be afforded an 
orthopedic examination to ascertain the 
extent of any impairment resulting from a 
left knee disorder and from a right 
dorsal wrist ganglion cyst.  Examination 
should include complete range of motion 
studies and findings concerning the 
presence of pain, if any, and the extent 
of any limitation of function 
attributable to pain.  The examiner is 
also requested to indicate whether 
arthritis of the area of the right wrist 
is present, and, if so, whether there is 
any etiological relationship between the 
veteran's service-connected disability 
and arthritis of the right wrist.  The 
claims file must be made available to the 
examiner for review.  

3.  The veteran should be afforded an 
audiometric examination to ascertain the 
current extent of hearing loss.  

4.  After completion of the above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
arthritis of the right wrist secondary to 
the service-connected right dorsal wrist 
ganglion cyst post operative.  The 
veteran and his representative should be 
furnished notice of the RO's 
determination as to this issue and 
informed of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
the veteran wishes to initiate an appeal 
from this determination. 

5.  The veteran's claims for increased 
ratings for left knee disability, 
bilateral hearing loss disability, and 
right wrist disability should then be 
reviewed by the RO on the basis of all 
the evidence.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the appropriate time period to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to develop the record and to 
afford the veteran due process of law.  The Board does not 
intimate any opinions as to the merits of these issues, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit additional evidence in support of his 
claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 29 -


